UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-633



In Re: AARON DARRYL THOMAS,

                                                            Petitioner.



         On Petition for Writ of Mandamus. (CR-94-69-2)


Submitted:   December 19, 1996             Decided:   December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Petition denied by unpublished per curiam opinion.


Aaron Darryl Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Darryl Thomas, a federal prisoner, petitions for a writ

of mandamus. He asks that we direct the district court to rule on

his motion for disclosure of a signed grand jury form. Because the

district court has denied the motion, we deny the petition for a

writ of mandamus as moot. To the extent that Thomas wishes, through
the mandamus petition, to appeal the district court's order, we

note that mandamus is not a substitute for appeal. In re United
Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). We dispense with

oral argument because the facts and legal contentions are adequate-

ly set forth in the material before us, and argument would not aid

the decisional process.




                                                   PETITION DENIED




                                2